DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims and Request for Continued Examination filed July 23, 2021 are received and entered.
2.	Claims 1, 5, 12, and 15 are amended.  Claims 4, 14, and 18 are cancelled.  Claims 1 – 3, 5 – 13, 15 – 17, and 19 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this action, claims 1 – 3, 5 – 13, 15 – 17, and 19 – 20 are allowed over the prior art.

Response to Arguments / Amendment
5.	The objection to claim 12 is WITHDRAWN in view of the Amendment.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy J. Monaldo on August 31, 2021.
Regarding claim 10, please amend line 2 of this claim to recite, in part: “whether the UIBC is activated”.

Reasons for Allowance
6.	Claims 1 – 3, 5 – 13, 15 – 17, and 19 – 20 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Oh (U.S. Pub. 2019/0306555), Lee et al. (U.S. Pub. 2013/0246665), Hahm et al. (U.S. Pub. 2015/0058450), Chang et al. (U.S. Pub. 2013/0166769), Frishman et al. (U.S. Pub. 2016/0227257), Wang et al. (U.S. Pub. 2013/0222210), and Lee 2 et al. (U.S. Pub. 2014/0009394).
Regarding claim 1, neither Oh nor Lee nor Hahm nor Chang nor Frishman nor Wang nor Lee 2 teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined to teach:
“wherein the controller is further configured to control a screen output speed of the external device, while switching from the delay off mode to the delay on mode, to be slower than a screen output speed of the external device in the delay on mode,
wherein the controller is further configured to operate in the delay off mode or the delay on mode according to whether a user input back channel (UIBC) is activated, the UIBC being able to control the external device through a pointer.”
Regarding claim 15, this claim is allowed for the same reasons set forth above with regard to claim 1.
Regarding claims 2 – 3, 5 – 13, 16 – 17, and 19 – 20, these claims are allowed based on their respective dependence from claims 1 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/RYAN A LUBIT/Primary Examiner, Art Unit 2626